Citation Nr: 0010804	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  93-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the left ear.  

2.  Entitlement to service connection for defective hearing 
in the right ear. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for a disorder 
manifested by dizziness and blackouts. 

6.  Entitlement to service connection for a disorder 
manifested by weakness of the right arm and leg.  

7.  Entitlement to service connection for a rash of the feet.  

8.  Entitlement to service connection for non-Hodgkin's 
lymphoma of the right leg (including a neural sheath tumor).  

9.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder, for the period from December 
9, 1988 through March 4, 1991.  

10.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder, for the period on and 
subsequent to March 5, 1991.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from July 1968 to February 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 1989 rating decision by the 
Nashville, Tennessee, Regional Office (RO), which confirmed a 
10 percent evaluation for post-traumatic stress disorder and 
denied a temporary total hospitalization rating based upon a 
period of hospitalization from February 6th to March 1st, 
1989.  In September 1990, the Board remanded the case for 
additional evidentiary development.  By an April 1991 rating 
decision, the RO increased an evaluation for post-traumatic 
stress disorder from 10 percent to 30 percent, effective 
December 9, 1988; granted a temporary total hospitalization 
rating, effective from February 6th to March 1st, 1989 
(thereby rendering that temporary total hospitalization 
rating issue moot); and after termination of that temporary 
total hospitalization rating, increased the 30 percent 
evaluation for post-traumatic stress disorder to 50 percent, 
effective March 5, 1991.  Although in a subsequent January 
1993 informal hearing presentation, appellant's 
representative stated that the post-traumatic stress disorder 
increased rating issue had been "satisfied" by the RO's 
action, the record does not contain an express written 
consent by the appellant authorizing his representative to 
withdraw that appellate issue as required under 38 C.F.R. 
§ 20.204(c).  Therefore, it does not appear that this 
appellate issue has been withdrawn from appellate status (and 
in a September 1999 informal hearing presentation, 
appellant's representative argued that the post-traumatic 
stress disorder increased rating issue was still in appellate 
status).  See also AB v. Brown, 6 Vet. App. 35 (1993).  Thus, 
the post-traumatic stress disorder increased rating issue 
remains in appellate status.  The Board has herein reframed 
that issue as entitlement to an evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
from December 9, 1988 through March 4, 1991, and entitlement 
to an evaluation in excess of 50 percent for post-traumatic 
stress disorder, for the period on and subsequent to March 5, 
1991; and these issues will be dealt with in the REMAND 
section below.  

Additionally, appellant appealed an October 1991 rating 
decision, which denied service connection for bilateral 
defective hearing, tinnitus, a back disorder, a disorder 
manifested by dizziness and blackouts, a disorder manifested 
by weakness of the right arm and leg, a rash of the feet, and 
non-Hodgkin's lymphoma of the right leg (including a neural 
sheath tumor).  An April 1992 RO hearing was held.  

In November 1994, the Board remanded the aforementioned 
service connection issues to the RO for additional 
evidentiary development.  It should be pointed out that in 
that remand, the Board stated that although an October 1974 
rating decision had denied service connection for cellulitis, 
since written notice to appellant of that denial was not of 
record, the issue of service connection for a rash of the 
feet would be adjudicated on a de novo basis.  

With respect to another matter, the Board stated in the 
"introduction" section of its November 1994 remand that 
appellant had claimed service connection for weakness of the 
right arm and leg, a rash of the feet, and non-Hodgkin's 
lymphoma of the right leg as residuals of Agent Orange 
exposure; and that since these issues had not been developed 
by the RO, they were referred to the RO for appropriate 
action.  However, since it still appears that said issues 
have not been developed by the RO, they are again referred to 
the RO for appropriate action.  Kellar v. Brown, 6 Vet. App. 
157 (1994).  Although other issues may have been raised in a 
September 1999 informal hearing presentation, inasmuch as 
they have not been developed for appellate review, they are 
referred to the RO for appropriate action also.  Kellar.


FINDINGS OF FACT

1.  It is more likely than not that appellant's left-ear 
defective hearing is related to in-service noise exposure.  

2.  Defective hearing in the right ear was not clinically 
shown in service, and has not been clinically demonstrated to 
be present for VA purposes after service.  

3.  It has not been shown, by competent evidence, that 
appellant has chronic tinnitus, a chronic back disorder, a 
chronic disorder manifested by dizziness and blackouts, a 
chronic disorder manifested by weakness of the right arm and 
leg, a chronic rash of the feet, or non-Hodgkin's lymphoma of 
the right leg (including a neural sheath tumor) that had an 
in-service onset or was initially manifested proximate to 
service.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, appellant's 
defective hearing in the left ear was incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d) (1999).

2.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for defective 
hearing in the right ear, tinnitus, a back disorder, a 
disorder manifested by dizziness and blackouts, a disorder 
manifested by weakness of the right arm and leg, a rash of 
the feet, and non-Hodgkin's lymphoma of the right leg 
(including a neural sheath tumor).  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding the service connection issues on appeal, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war and organic diseases of the 
nervous system (including sensorineural hearing loss), 
arthritis, or malignant tumors (including lymphoma) become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Appellant's service records document that he was awarded a 
combat action ribbon and participated in major combat 
operations in Vietnam.  Therefore, the Board will consider 
the additional following statutory and regulatory provisions:  
In pertinent part, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).


I.  Service Connection for Defective Hearing in the Left Ear

The appellant's claim of entitlement to service connection 
for left-ear defective hearing is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a), and the evidence is 
adequate, in light of the Board's favorable determination of 
this issue.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1994), which provides:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-connected 
when the thresholds for the frequencies 
of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz are all less than 40 
decibels; the thresholds for at least 
three of these frequencies are 25 
decibels or less; and speech recognition 
scores using the Maryland CNC Test are 
94 percent or better.  

The provisions of 38 C.F.R. § 3.385 were amended, effective 
December 27, 1994, to wit:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

The amended 38 C.F.R. § 3.385 (1995-1999) merely restates the 
criteria of the prior regulation, and does not constitute a 
substantive regulatory change.

Appellant's service medical records reveal that during May 
13-22, 1969 hospitalization for dysentery, he complained of 
left-ear decreased hearing.  It was noted that examination, 
including an audiogram, was normal.  However, the actual 
audiogram is not currently associated with the claims folder, 
despite the RO's recent efforts to obtain it, pursuant to 
remand.  The positive evidence includes an April 1970 service 
record that documents on May 13, 1969, appellant (as a fire 
team leader) led an assault on an enemy machine gun bunker; 
and that he personally threw a grenade at close range, 
killing enemy soldiers inside that bunker.  His testimony at 
an April 1992 RO hearing, at T.9-10, alleged acoustic trauma 
during combat from a grenade explosion occurring 
approximately two feet from the left side of his body.  That 
testimony is consistent with acoustic trauma from said 
documented in-service grenade explosion incident.  Thus, the 
Board considers appellant's allegations, regarding in-service 
noise exposure, to be credible.  As the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court) stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  

The negative evidence includes the lack of post-service 
clinical records documenting left-ear defective hearing until 
early 1989, approximately a decade and a half after service.  
VA and private clinical records in early 1989 initially 
recorded moderate to severe mid-and high frequency 
sensorineural hearing loss in the left ear (right-ear hearing 
acuity was within normal limits).  

In short, the positive evidence is more persuasive and 
includes appellant's credible allegation supported by service 
documents regarding in-service, left-sided acoustic trauma 
from a grenade explosion; the clinical documentation, after 
service, of mid-and high frequency sensorineural defective 
hearing disability only involving the left ear; and the 
reasonable likelihood that appellant's left-ear defective 
hearing disability is related to service, versus post-
service, acoustic trauma.  It is uncontroverted that hearing 
loss may be caused by significant noise exposure.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  
Accordingly, service connection is granted for left-ear 
defective hearing disability.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b); 38 C.F.R. §§ 3.303, 3.304(d).


II.  Entitlement to Service Connection for Defective Hearing 
in the Right Ear; Tinnitus; a Back Disorder; a Disorder 
Manifested by Dizziness and Blackouts; a Disorder Manifested 
by Weakness of the Right Arm and Leg; a Rash of the Feet; and 
Non-Hodgkin's Lymphoma of the Right Leg (Including a Neural 
Sheath Tumor)

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for defective hearing in the 
right ear, tinnitus, a back disorder, a disorder manifested 
by dizziness and blackouts, a disorder manifested by weakness 
of the right arm and leg, a rash of the feet, and non-
Hodgkin's lymphoma of the right leg (including a neural 
sheath tumor).  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that "unlike civil actions, the Department of Veterans 
Affairs (previously the Veterans Administration) (VA) 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  Id., at 611.  If 
a well-grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." 

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO of the specific 
reasons that the claims were denied.  See, in particular, 
March and October 1992, February 1998, and April and June 
1999 Supplemental Statements of the Case.  Additionally, 
those Statements included provisions of law with respect to 
veterans' responsibility for filing a well-grounded claim and 
service connection principles.  It is therefore apparent that 
they were knowledgeable regarding the necessity of competent 
evidence to support these service connection claims.  Thus, 
it is concluded that appellant and his representative had 
notice of the type of information needed to support these 
claims and complete the application.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
specific competent evidence that would, if obtained, render 
these service connection claims well grounded.  

It should be added that the RO has sought and obtained 
appellant's available service medical records and has 
attempted to obtain any other pertinent clinical records.  In 
a May 1996 written statement, appellant indicated that he 
would not submit release forms authorizing the RO to obtain 
certain medical records requested by remand.  Additionally, 
pursuant to remand, a number of VA examinations were 
conducted in October 1995 and May 1999 with respect to the 
claimed service connection conditions.  It appears from the 
record that he failed to report for an examination in April 
1999 and failed to submit for certain laboratory studies 
scheduled as part of the May 1999 examination.  In any event, 
such examinations were not legally necessary because said 
service connection claims are not well grounded.  Recently, 
the Court issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  


A.  Defective Hearing in the Right Ear

Appellant alleges having right-ear defective hearing related 
to acoustic trauma from a grenade explosion.  The report of 
examination for entry into service dated in March 1968 
reflects that audiologic readings at 500, 1,000, 2,000, and 
4000-Hertz levels were zero or negative 5 decibels for the 
right ear.  The service medical records do not include any 
complaints, findings, or diagnoses pertaining to right-ear 
defective hearing.  Appellant's service medical records 
reveal that during May 13-22, 1969 hospitalization for 
dysentery, he complained of decreased hearing only in the 
left ear; and that an examination, including an audiogram, 
was normal.  In 1970, he complained of bilateral ear ache.  
Clinically, the ear canals and eardrums were red; and 
probable otitis externa/possible early otitis media was 
assessed.  However, other service medical records dated in 
December 1972 and November 1973 did not reveal any evidence 
of a chronic right ear abnormality.  Medical Board and 
Physical Evaluation Board reports dated in December 1973 and 
January 1974 do not include any complaints, findings, or 
diagnoses pertaining to right-ear defective hearing 
disability.  Interestingly, appellant's initial application 
for VA disability benefits dated in May 1974 makes no mention 
of a hearing disability.  Additionally, the evidentiary 
record does not contain any post-service clinical records 
documenting right-ear defective hearing disability.  VA and 
private clinical records in early 1989 noted that the right 
ear was "within normal limits" and audiologic examination 
readings at 500, 1,000, 2,000, and 4000-Hertz levels were no 
greater than 25 decibels in the right ear with a speech 
recognition score of 98 percent.

Even assuming that appellant may have been exposed to 
acoustic trauma during service, nonetheless he has failed to 
provide any clinical evidence demonstrating that the 
requisites of 38 C.F.R. § 3.385, pertaining to proof of 
defective hearing disability, have been met with respect to 
the right ear.  Lay statements are not competent evidence 
with respect to medical causation; and appellant is not 
qualified to offer medical opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Court, in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), held that, referring 
to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Appellant has not submitted any competent evidence to 
indicate that he currently has a right-ear defective hearing 
disability.  As such, there is no right-ear defective hearing 
disability to service connect.  Thus, given the lack of 
competent clinical evidence showing that appellant has a 
right-ear defective hearing disability, that claim is not 
well grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.385.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  
See also Edenfield v. Brown, 8 Vet. App. 384 (1995).


B.  Service Connection for Tinnitus

Appellant alleges and has testified at an April 1992 RO 
hearing that he has tinnitus related to service.  While the 
Board has considered his statements, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis and treatment.  Espiritu.

Appellant's service medical records, including Medical Board 
and Physical Evaluation Board reports dated in December 1973 
and January 1974, do not include any complaints, findings, or 
diagnoses pertaining to tinnitus.  Appellant's initial 
application for VA disability benefits dated in May 1974 
makes no mention of tinnitus.  Additionally, the evidentiary 
record does not contain any post-service clinical records 
documenting that he has tinnitus.  The earliest post-service 
clinical record of any complaints of tinnitus was not until 
early 1989, approximately a decade and a half after service.  
However, tinnitus was neither clinically detected nor 
diagnosed.  

Even assuming that appellant may have been exposed to 
acoustic trauma during service, nonetheless he has not 
presented any competent evidence that indicates that tinnitus 
is presently manifested and related to service.  Thus, given 
the lack of competent clinical evidence showing that 
appellant has tinnitus related to service, the claim for 
service connection for tinnitus is not well grounded.  The 
claim is therefore denied.  38 U.S.C.A. § 5107(a); Caluza; 
Grottveit; Grivois; and Edenfield.


C.  Service Connection for a Back Disorder

Appellant alleges that he has a back disability related to 
service.  He asserts that his back disability is related to 
heavy weight carried during service, the rigors of service, 
or parasitic infection.  However, his assertions are not 
supported by any clinical evidence/medical opinion and, thus, 
do not constitute competent evidence.  See Espiritu.  The 
service medical records reveal that during December 1972 
hospitalization for an eye injury, a history of occasional 
lumbar back pain was noted.  However, a chronic back 
disability was neither clinically reported nor diagnosed.  
The remainder of his service medical records, including 
Medical Board and Physical Evaluation Board reports dated in 
December 1973 and January 1974, did not include any 
complaints, findings, or diagnoses pertaining to a back 
disability.  Appellant's initial application for VA 
disability benefits dated in May 1974 makes no mention of a 
back disability.  

The earliest post-service clinical records of a back 
disability was not until the early 1980's, several years 
after service.  Post-service military treatment records 
reflect that in October 1980, appellant reportedly was hit on 
the shoulders with a frying pan.  Contusion of the posterior 
shoulders was assessed.  In May 1981, he reportedly was 
assaulted and sustained rib trauma.  Clinically, there was 
tenderness over the left scapular area at the 9th and 10th 
ribs.  Radiographically, there was a left 10th rib fracture 
and "possible" 9th rib fracture.  On November 4, 1981, he 
complained of mid-and low back pain and head pain with some 
numbness after reportedly having been hit with a skillet a 
few weeks earlier.  Clinically, there was mild tenderness of 
the upper lumbar and lower thoracic area; and muscle strain 
was assessed.  That same day, x-rays revealed scoliosis and 
Schmorl's nodes at T11-T12 and L1.  A questionable 
radiolucency at the posterior L1 vertebral body was seen.  No 
compression fracture was noted.  A December 1981 x-ray of 
T11-T12 and L1 reported minimal compression, noted as related 
to Schmorl's nodes.   

In a 1982 written statement and recorded in 1982-1983 VA 
clinical records, appellant alleged that he sustained a back 
injury from lifting heavy weights, including a back pack, in 
Vietnam.  Mechanical low back pain was assessed.  A June 1983 
chest x-ray revealed mild degenerative changes of the 
thoracic spine, noted as consistent with his age.  Thus, 
arthritis of the back has not been shown by competent 
evidence to have been manifested within the one-year, post-
service presumptive service connection period.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

January 1989 private x-rays of appellant's lumbar and 
thoracic spine were unremarkable, except for thoracic 
hypertrophic spurring.  A February 1992 VA x-ray revealed 
anterior wedging of the T11-T12 vertebral bodies without 
lumbosacral spinal abnormalities.  During an April 1992 RO 
hearing, appellant testified, at T.7, that degenerative 
spinal disease was initially detected after he fell and 
bruised his ribs while working in a store in 1990.  On 
October 1995 VA examination, x-rays of the lumbosacral spine 
revealed mild degenerative changes at L4-L5.  Chronic low 
back pain was diagnosed.  

In summary, appellant has not submitted any competent 
evidence to indicate that he has a chronic back disability 
that had an in-service onset or was initially manifested 
proximate to service.  Thus, the claim for service connection 
for a back disability is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a); Caluza; Grottveit; 
Grivois; and Edenfield.  


D.  Service Connection for a Disorder Manifested by Dizziness 
and Blackouts

Appellant alleges and testified at an April 1992 RO hearing 
that he has a disorder manifested by dizziness and blackouts 
related to service.  However, his assertions are not 
supported by any clinical evidence/medical opinion and, thus, 
do not constitute competent evidence.  See Espiritu.  The 
service medical records reveal that in June 1970, he 
complained of dizziness.  Psychophysiologic gastrointestinal 
distress was assessed.  In July 1970, he complained of 
dizziness and episodes of blacking out for about six months.  
The impression was visual blackouts of questionable etiology; 
rule out petit mal versus secondary gain.  In January 1971, a 
six-month history of transient dizzy spells was reported.  A 
provisional diagnosis of hypoglycemic attack in a hyperactive 
patient was noted.  Later that month, it was alleged that his 
weakness, dizziness, and blackout spells had a May 1970 date 
of onset, and that pancreatic insufficiency had been shown on 
a "sugar test."  A current examination was unremarkable.  
The impression was anxiety state; and the examiner opined 
that the symptoms were psychiatrically based and were not 
clinically compatible with hypoglycemia.  In March 1971, 
laboratory studies, including glucose tolerance testing, were 
essentially unremarkable.  A physician opined that although 
appellant might have a malabsorption syndrome secondary to an 
unknown factor, he doubted whether a specific etiology could 
be determined and that usually, such syndromes clear 
spontaneously.  In November 1971, appellant complained of 
dizziness and blacking out.  It was noted that a January 1971 
evaluation had revealed hypoglycemia.  In December 1971, he 
had gastrointestinal symptoms that reportedly had begun after 
the birth of his baby.  Upper gastrointestinal/small bowel x-
ray studies were unremarkable.  The impression was chronic 
anxiety state with psychophysiologic gastrointestinal tract 
reaction.  

However, the remainder of appellant's service medical 
records, including Medical Board and Physical Evaluation 
Board reports dated in December 1973 and January 1974, did 
not include any complaints, findings, or diagnoses pertaining 
to a chronic disorder manifested by dizziness and blackouts.  
Appellant's initial application for VA disability benefits 
dated in May 1974 makes no mention of a chronic disorder 
manifested by dizziness and blackouts.  

Although a September 1975 electroencephalographic study was 
interpreted as abnormal with generalized slowing, no overt 
seizure was noted; and it was noted that a clinical diagnosis 
was deferred.  It is of substantial import that a disorder 
manifested by dizziness and blackouts was not diagnosed; and 
the clinical significance, if any, of that abnormal 
electroencephalographic study was not given.  In any event, 
that abnormal electroencephalographic study was dated more 
than one year after service separation.  Thus, even assuming 
arguendo that the abnormal electroencephalographic study 
indicated that an organic disease of the nervous system 
(involving dizziness and blackouts) was manifested, this was 
not within the one-year, post-service presumptive service 
connection period.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Post-service military treatment records reflect that in 
November 1981, appellant complained of head pain after 
reportedly having been hit with a skillet a few weeks 
earlier.  On a July-September 1983 VA examination, a history 
of lightheadedness and lapses of memory without syncope or 
loss of consciousness were reported.  The impression was that 
there did not appear to be seizure phenomenon or were 
atypical [symptoms].   

August 1986 private hospitalization records reveal that 
appellant experienced dizziness and dyspnea.  He was a heavy 
smoker.  The diagnoses included mild mitral valve prolapse; 
atypical chest pain (musculoskeletal); frequent ventricular 
arrhythmia; sinus bradycardia; rule out coronary artery 
disease; and autonomic disturbance associated with mitral 
valve prolapse syndrome.  

On March 1991 VA examination, appellant complained of 
dizziness and blackouts.  No chronic disorder manifested by 
dizziness and blackouts was diagnosed on that examination.  

A September 1994 private medical record reported that 
appellant had sustained head trauma in 1980 after being 
"beaten up pretty badly, and that he has been worried that 
he may be having seizure[-]like episodes since."  

A chronic disorder manifested by dizziness and blackouts was 
not diagnosed on October 1995 VA examination.  On May 1999 VA 
examination, the examiner stated that appellant did not have 
syncope or lightheadedness.

In conclusion, appellant has not submitted any competent 
evidence to indicate that he has a chronic disorder 
manifested by dizziness and blackouts that had an in-service 
onset or was initially manifested proximate to service.  
Thus, the claim for service connection for a chronic disorder 
manifested by dizziness and blackouts is not well grounded.  
The claim is therefore denied.  38 U.S.C.A. § 5107(a); 
Caluza; Grottveit; Grivois; and Edenfield.  


E.  Service Connection for a Disorder Manifested by Weakness 
of the Right Arm and Leg

Appellant alleges and testified at an April 1992 RO hearing 
that he has a disorder manifested by weakness of the right 
arm and leg related to service.  Additionally, he claimed 
that an in-service parasitic infection caused Vitamin B 
deficiency that resulted in said weakness of the extremities.  
However, his assertions are not supported by any clinical 
evidence/medical opinion and, thus, are not competent 
evidence.  See Espiritu.  The service medical records reveal 
that in March 1969, a sensory deficit of the right 5th toe 
was reported by history.  Clinically, deep tendon reflexes of 
the upper and lower extremities were 2+" on the left and 
"1+" on the right.  Pneumonia was diagnosed.  A disorder 
manifested by weakness of the right arm and leg was not 
diagnosed.  The remainder of appellant's service medical 
records, including Medical Board and Physical Evaluation 
Board reports dated in December 1973 and January 1974, did 
not include any complaints, findings, or diagnoses pertaining 
to a chronic disorder manifested by weakness of the right arm 
and leg.  Appellant's initial application for VA disability 
benefits dated in May 1974 makes no mention of a chronic 
disorder manifested by weakness of the right arm and leg.  

Post-service VA medical records reveal that in May 1979, 
approximately four and a half years after service, appellant 
complained of chest pain and left upper extremity numbness 
for the past two weeks.  Clinically, there was decreased 
sensation.  The assessments included rule out 
anxiety/cervical spine abnormality/brachial nerve plexus 
syndrome.  In May 1985, appellant complained of back pain and 
left leg drag with numbness.  He alleged that sitting on a 
hard surface caused numbness of the legs; that his legs would 
buckle on standing; and that this problem had existed since 
August 1969.  The impression was multiple somatic complaints.  
A disorder manifested by weakness of the right arm and leg 
was not specifically diagnosed.  In February 1987, 
questionable peripheral neuropathy of the upper and lower 
extremities was reported.  A history of heavy alcohol use in 
the past (prior to 1972) was noted.  An 
electromyographic/nerve conduction velocities study was 
interpreted as showing sensory neuropathy of the upper and 
lower extremities.  No etiological opinion as to the 
neuropathy was included therein.  Thus, even assuming 
arguendo that the abnormal electromyographic/nerve conduction 
velocities study indicated that an organic disease of the 
nervous system (involving extremity weakness) was manifested, 
this was not within the one-year, post-service presumptive 
service connection period.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This is not shown to be, 
nor is it claimed to be acute or subacute peripheral 
neuropathy as defined.  See 38 C.F.R. § 3.309(e).

Significantly, on October 1995 VA neurologic examination, 
sensory neuropathy of the upper and lower extremities was 
alleged.  However, it was noted that the neuropathy did not 
coincide with dermatome distributions and the examiner 
suspected that the sensory neuropathy was functional, not 
organic, in origin.  An August 1996 VA nerve conduction 
velocities study was interpreted as showing mild 
polyneuropathy of the upper and lower extremities.  However, 
appellant has not submitted any medical evidence or opinion 
linking said neuropathy to service or proximate thereto.  

Thus, appellant has not submitted any competent evidence to 
indicate that he has a chronic disorder manifested by 
weakness of the right arm and leg that had an in-service 
onset or was initially manifested proximate to service.  
Therefore, the claim for service connection for a chronic 
disorder manifested by weakness of the right arm and leg is 
not well grounded.  The claim is therefore denied.  
38 U.S.C.A. § 5107(a); Caluza; Grottveit; Grivois; and 
Edenfield.  


F.  Service Connection for a Rash of the Feet

Appellant alleges and testified at an April 1992 RO hearing 
that he has a rash of the feet related to service, including 
"jungle rot."  Additionally, he claimed that an in-service 
parasitic infection caused Vitamin B deficiency that resulted 
in said rash.  However, his assertions are not supported by 
any clinical evidence/medical opinion and, thus, do not 
constitute competent evidence.  See Espiritu.  The service 
medical records reveal that In November 1969, he had a 
urticarial rash from rabies vaccine after his right hand was 
bitten by a dog.  In June 1970, a local reaction to insect 
bites was assessed.  In February 1971, an urticarial allergic 
reaction to a diagnostic test contrast dye was noted.  
Questionable urticaria with periorbital area swelling was 
also reported.  In June 1971, he complained of left ankle 
swelling and right ankle pain with possible lymphangitis of 
the right foot.  Clinically, the left foot had a rash.  It 
was noted that he had had right heel cellulitis 2 years ago 
in Vietnam that had cleared, except for some swelling.  
Creeping larva migrans on the dorsum of the right foot was 
noted and medication was prescribed.  In August 1973, he had 
right foot pain and swelling.  His boots were reportedly too 
tight.  However, the remainder of appellant's service medical 
records, including Medical Board and Physical Evaluation 
Board reports dated in December 1973 and January 1974, did 
not include any complaints, findings, or diagnoses pertaining 
to a chronic rash.  

Post-service VA and military medical records reveal that in 
1981, several years after service separation, appellant 
complained of a scrotal rash.  Clinically, there were papules 
on the thighs; and tinea cruris was assessed.  No rash of the 
feet was reported.  On 1983 VA examination, several years 
after service separation, a history of cellulitis of the 
extremities in the 1960's and a rash on the arms, noted as 
questionable folliculitis, were noted.  VA clinical records 
reveal that in February 1987, appellant reportedly was 
receiving treatment for questionable fungal infection of the 
feet, hands, and groin.  In February 1992, a rash on the 
ankles and feet was clinically reported and diagnosed.  
However, on October 1995 VA examinations, the feet had no 
scaling or rash.  Dyshidrotic eczema of the hands was 
diagnosed.  

In summary, appellant has not submitted any competent 
evidence to indicate that he has a chronic rash of the feet 
that had an in-service onset or was initially manifested 
proximate to service.  Thus, the claim for service connection 
for a rash of the feet is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a); Caluza; Grottveit; 
Grivois; and Edenfield.  


G.  Service Connection for Non-Hodgkin's Lymphoma of the 
Right Leg (Including a Neural Sheath Tumor)

Appellant alleges and testified at an April 1992 RO hearing 
that he has non-Hodgkin's lymphoma of the right leg related 
to service.  Additionally, he claimed that an in-service 
parasitic infection caused Vitamin B deficiency that resulted 
in said disorder.  However, his assertions are not supported 
by any clinical evidence/medical opinion and, thus, do not 
constitute competent evidence.  See Espiritu.  The service 
medical records reveal that in May 1970, he complained of a 
sore at the base of the penis for three days.  A boil was 
noted without open lesion.  On further clinical evaluation, 
there was a subcutaneous, fluctuant, 1-cm by 2-cm nodule in 
the pubic area near the dorsum of the penis.  There was 
slight tenderness without drainage or ulceration.  The 
impression was simple abscess versus early granuloma 
inguinale.  Non-Hodgkin's lymphoma of the right leg was not 
diagnosed.  The remainder of appellant's service medical 
records, including Medical Board and Physical Evaluation 
Board reports dated in December 1973 and January 1974, did 
not include any complaints, findings, or diagnoses pertaining 
to a penile-area nodule or non-Hodgkin's lymphoma of the 
right leg (including a neural sheath tumor).  Appellant's 
initial application for VA disability benefits dated in May 
1974 makes no mention of a penile-area nodule or non-
Hodgkin's lymphoma of the right leg (including a neural 
sheath tumor).  

February-March 1989 VA hospitalization records reflect that 
appellant complained of a tender right inguinal lymph node.  
He alleged that the node had been present for the past 20 
years and had slightly increased in size during the past few 
years.  He underwent removal of that right inguinal mass; and 
a pathological biopsy report diagnosed a neural sheath tumor.  
An oncology consultation recommended no significant follow-up 
treatment, since an abdominal ultrasound was normal.  

Significantly, on October 1995 VA examination, a history was 
noted of right femoral node excisional biopsy in 1989 with 
diagnosed non-Hodgkin's lymphoma.  The diagnoses included 
history of right femoral node excisional biopsy in 1989 with 
"[n]o evidence of recurrence on PE, DX non-Hodgkin's 
lymphoma."  On May 1999 VA hematologic examination, the 
examiner stated that the claims folders did not document any 
confirmed diagnosis or treatment for non-Hodgkin's lymphoma.  
Additionally, after clinical evaluation, including laboratory 
studies, he stated that there was no lymphoma evident.  

In conclusion, appellant has not submitted any competent 
evidence to indicate that he has non-Hodgkin's lymphoma or 
that a neural sheath tumor was related to service or 
proximate thereto.  Thus, the claim for service connection 
for non-Hodgkin's lymphoma of the right leg (including a 
neural sheath tumor) is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a); Caluza; Grottveit; 
Grivois; and Edenfield.  


ORDER

Service connection for left-ear defective hearing is granted.  
To this extent, the appeal is allowed.

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a right-ear 
defective hearing disability, tinnitus, a back disorder, a 
disorder manifested by dizziness and blackouts, a disorder 
manifested by weakness of the right arm and leg, a rash of 
the feet, or non-Hodgkin's lymphoma of the right leg 
(including a neural sheath tumor), these claims are denied.  
To this extent, the appeal is denied.  


REMAND

Initially, the Board finds that appellant's claim for an 
increased rating for his psychiatric disability is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), in 
that the claim is plausible.  See also Drosky v. Brown, 10 
Vet. App. 251, 254 (1997).  

The evidentiary record reveals that appellant was last 
afforded a VA psychiatric examination in March 1991, more 
than nine years ago.  Since from a medical evidentiary 
standpoint, there is no medical evidence of record to 
indicate the nature and severity of appellant's psychiatric 
disability in recent years, appropriate examinations, such as 
psychiatric and psychologic, and a social and industrial 
survey should be arranged by the RO in order to properly rate 
said disability; and any available, relevant psychiatric 
treatment reports should be obtained.  Additionally, the 
psychiatrist, psychologist, and social worker should attempt 
to differentiate which symptoms are attributable to the 
service-connected psychiatric disability versus any other 
psychiatric condition, to the extent reasonably feasible.  

The VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125-130 
(1996-1999).  From a procedural standpoint, appellant has not 
been subsequently furnished a recent Statement containing the 
new criteria for rating mental disorders.  Appellant should 
be provided a Supplemental Statement of the Case containing 
the newly amended regulations for rating mental disorders.  
See also VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000) 
(Precedent opinion of the General Counsel of the VA).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and request the names and addresses of 
physicians and/or medical facilities 
which have provided him any relevant 
treatment for his psychiatric disability.  
All available, relevant medical reports 
(not currently of record) should be 
obtained from these physicians and/or 
medical facilities.  These records should 
be associated with the claims folders.  
The appellant should be requested to sign 
and submit appropriate consent forms to 
release any private medical reports to 
the VA.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folders should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(1999).  

2.  The RO should arrange VA psychiatric 
and psychological examinations to 
determine the nature, severity, and 
etiology of any psychiatric disorder that 
may be manifested.  Any personality 
disorder that is present should also be 
identified.  A social and industrial 
survey should also be accomplished, as 
indicated.  The entire claims folders 
should be reviewed by the examiners prior 
to the examinations and social and 
industrial survey.  The examiner(s) 
should specify in detail:  (a) which 
symptoms are reasonably attributable to 
the service-connected acquired 
psychiatric disorder versus any other 
psychiatric disability that may be 
present; and (b) the degree to which each 
such disorder impacts upon social and 
industrial adaptability.  

The examiner(s) are requested to specify 
the nature, content, intensity, and 
frequency of appellant's service-
connected psychiatric symptoms; any 
cognitive impairment resulting therefrom; 
and the degree to which such psychiatric 
symptoms impact upon social and 
industrial adaptability.  The psychiatric 
examination report should assign him a 
score on the Global Assessment of 
Functioning Scale (GAF Scale) for the 
service-connected psychiatric disability, 
and explain what the assigned score 
represents.  The degree of functional 
impairment or interference with 
employability, if any, by the service-
connected acquired psychiatric disorder 
should be described in detail.  

3.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to an evaluation in excess of 
30 percent for post-traumatic stress 
disorder, for the period from December 9, 
1988 through March 4, 1991, and 
entitlement to an evaluation in excess of 
50 percent for post-traumatic stress 
disorder, for the period on and 
subsequent to March 5, 1991, with 
consideration of applicable statutory and 
regulatory provisions.  The RO should 
consider applicable court precedents and 
statutory and regulatory provisions, 
including applicable sections of the old 
and newly amended regulations for rating 
mental disorders.  Additionally, the RO 
should consider the applicability of 
38 C.F.R. § 3.321(b) (1999), pertaining 
to extraschedular evaluation.

To the extent the benefits sought are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 


- 24 -


